McLAUGHLIN, J.
The question presented on this appeal is precisely like the question presented on the appeal from the order fixing the compensation of Charles Frederick Hoffman, Jr., decided herewith. 76 N. Y. Supp. 137. The conclusion there reached necessitates a reversal of the order here appealed from, and for the reasons given in the opinion in that case. The order appealed from, therefore, must be reversed, with $10 costs and disbursements, and the motion denied, with $10 costs, without prejudice, however, to the right of the respondent to renew his application, if he be so advised, upon competent proof as to the value of the services rendered. All concur.